Exhibit 10.1

Contract No.(M)201007004(SP)

Share Subscription Agreement

THIS Share Subscription Agreement (this “Agreement”) is between TURBINE TRUCK
ENGINES, INC., a Nevada Company address at 917 Biscayne Blvd., Suite 6 DeLand,
Florida 32724 U.S.A. (hereinafter referred to as “TURBINE”), and Falcon Power
Co., Ltd. a Taiwan company address at 6F. No.6, Sec.2, Nanjing E. road,
Jhongshan District 104, Taipei Taiwan. (the “FALCON”)

WITNESSETH

WHEREAS, TURBINE and FALCON willing to subscribe the common shares of each
other. NOW, THEREFORE, in consideration of the mutual covenants hereinafter set
forth, both parties agree as follows:

Article 1: Definitions

“Business Day” means a day (other than a Saturday or Sunday) on which banks in
Taiwan or United States of America are generally open for business.

“Closing” means the completion of the subscription of the shares pursuant to
Article 2 hereof. “Closing date” means the closing date to be determined by the
FALCON and TURNBINE in accordance with mutual agreement.

“Shares” means the all issued and private equity common shares of FALCON and
TURBINE.

Article 2: Purchase and Sale of the Shares

 

2.1 On the Closing Date the TURBINE and FALCON agree to subscribe the common
share of each other (hereinafter referred to as “the Shares”) in accordance with
related Security Regulation and the terms and conditions of this Agreement.

 

2.2 The aggregate purchase price shall be in the amount of US One Million and
Five Hundred Thousand Dollars (USD1,500,000) and the purchase price of FALCON
Shares shall be in accordance with the simple average closing price of the
common shares of the exchange-listed or TAIWAN OTC-listed company for either the
one, three, or five business days before the price determination date, after
adjustment for any distribution of stock dividends, cash dividends or capital
reduction and with the resolutions of the Board of Directors of FALCON.

 

2.3 If the aggregate purchase price can not to be divisible by shares, each
party shall return the remaining payment.

 

2.4 The exchange rate between NT and US Dollar of aggregate purchase amount
shall be decided by the daily central currency of Taiwan Bank of the day that
the payment is made by TURBINE.

 

1



--------------------------------------------------------------------------------

Contract No.(M)201007004(SP)

 

2.5 The purchase price of TURBINE shares shall be in according with the “Closing
Date”.

 

2.6 The purchase amount shall be payable by wire transfer to a bank account
(listed in Exhibit A) designated by both parties.

 

2.7 The Closing of the sale and purchase of the shares shall be on the date that
mutually agreed with written upon by both parties.

 

2.8 Neither party shall resell the other party’s private shares within three
(3) years since the subscribing party has registered as the other party’s
private shareholder.

Article 3: Representations and Warranties

 

3.1 Represents by the FALCON:

 

3.1.1 Organization and Corporate Authority

The FALCON is duly organized and validly existing under the law of Republic of
China and has all requisite corporate powers and authority to enter into this
Agreement and to consummate the transactions contemplated hereby.

 

3.1.2 Validity of this Agreement

The FALCON has the right and power to enter into and perform its obligations
under this Agreement, has taken all necessary corporate actions required to
enter into and perform its obligations under this Agreement and this Agreement
constitutes the legal, valid and binding obligation of the FALCON, enforceable
in accordance with its terms.

 

3.1.3 Regulatory Approvals

All consents, approvals, authorizations and other requirements prescribed by any
law, rule or regulation which must be obtained or satisfied by the FALCON in
order to permit the consummation of the transactions contemplated by this
Agreement have been, or will have been as of the Closing Date, obtained and
satisfied.

 

3.1.4 Title to the Shares

The FALCON has good and marketable title to the Shares, free and clear of any
and all covenants, conditions, restrictions, voting trust arrangements, liens,
options and adverse claims or rights.

 

3.1.5 Capitalization

The authorized capitalization of FALCON consists solely of 155,000,000
authorized of common shares and actual capitalization of FALCON consists solely
of 102,250,068 common shares.

 

3.2 Represents by the TURBINE:

 

3.2.1 Organization and Corporate Authority

The TURBINE is duly organized and validly existing under the law of Republic of
China and has all requisite corporate powers and authority to enter into this
Agreement and to consummate the transactions contemplated hereby.

 

2



--------------------------------------------------------------------------------

Contract No.(M)201007004(SP)

 

3.2.2 Validity of this Agreement

The TURBINE has the right and power to enter into and perform its obligations
under this Agreement, has taken all necessary corporate actions required to
enter into and perform its obligations under this Agreement and this Agreement
constitutes the legal, valid and binding obligation of the TURBINE, enforceable
in accordance with its terms.

 

3.2.3 Regulatory Approvals

All consents, approvals, authorizations and other requirements prescribed by any
law, rule or regulation which must be obtained or satisfied by the TURBINE in
order to permit the consummation of the transactions contemplated by this
Agreement have been, or will have been as of the Closing Date, obtained and
satisfied.

 

3.2.4 Title to the Shares

The TURBINE has good and marketable title to the Shares, free and clear of any
and all covenants, conditions, restrictions, voting trust arrangements, liens,
options and adverse claims or rights.

 

3.2.5 Capitalization

The authorized capitalization of TURBINE consists solely of 99,000,000
authorized of common shares and actual capitalization of TURBINE consists solely
of 42,697,709 common shares.

 

3.2.6 Financial Statements

Included in Schedule 1 are the audited balance sheets and income statements of
TURBINE of 2009.

 

3.2.7 Certificate of Board of Directors

The TURBINE shall provide the certificate of the resolutions of the Board of
Directors of TURBINE approving the execution and delivery of this Agreement and
all the transactions contemplated by this Agreement.

Article 4: Compliance with Law

There shall have been obtained any and all permits, approvals and consents of
all governmental bodies or agencies which the Counsel for both parties may
reasonably deem necessary or appropriate so that consummation of the
transactions contemplated by this Agreement will be in compliance with
applicable laws.

Article 5: Breach of this Agreement

 

5.1 If either Party breaches any agreement contained in this Agreement and fails
to cure such breach within thirty (30) days after notice delivered by the other
Party, unless otherwise article in this Agreement, the Party may, at its option,
declare the breach Party to be in default of its obligations under this
Agreement and at any time thereafter to terminate this Agreement and pursue any
and all available legal or equitable remedies in accordance with dispute
resolution provided herein including, without limitation, recovery of damages,
and/or enforcement of the terms of this Agreement.

 

3



--------------------------------------------------------------------------------

Contract No.(M)201007004(SP)

 

5.2 TURBINE shall indemnify and hold the FALCON harmless against, and shall
reimburse FALCON, for any loss or damage, including, without limitation,
attorney’s fees reasonably incurred arising out of any misrepresentation, breach
or non-fulfillment of any obligation of TURBINE under this Agreement.  

Article 6: Notice

In the case of any notice required, desired or permitted to be given hereunder
to any of the parties, such notice shall be either delivered personally, sent by
courier, sent by registered post or transmitted by facsimile to the address set
forth below (or other address as the respective parties may specify in a notice
given herein) and shall be deemed to have been received, in the case of personal
delivery or courier service, on the date on which it was left at such address,
or in the case of registered post, five Business Days after being deposited in
the post, or in the case of transmission by facsimile, when received:

To the FALCON:

Address: 6F. No.6, Sec.2, Nanjing E. road, Jhongshan District 104, Taipei Taiwan
R.O.C.

To the TURBINE:

Address: 917 Biscayne Blvd., Suite 6 DeLand, Florida 32724 U.S.A.

Article 7: Confidentiality

Both parties will hold in strict confidence and will not use, except for
purposes of enforcing their rights under and making investment decisions
relating to this Agreement and any confidential information about both parties
or its business received from both parties except information (i) which the
FALCON or TURBINE authorizes the other party to use or disclose, (ii) which is
known to each party prior to its disclosure by FALCON or TURBINE, (iii) which is
disclosed to each party by a third party without breach of any confidentiality
obligation, (iv) which becomes generally known in the industry through no fault
of each party, or (v) which both parties are compelled by law to reveal. Both
parties will not use such information or reproduce, disclose or disseminate such
information to any person, except as permitted herein.

Article 8: Cost and expenses

Each party shall bear its own costs and expenses (including, without limitation,
legal fees and expenses) incurred in relation to the preparation and negotiation
of this Agreement and the documents referred to herein.

 

4



--------------------------------------------------------------------------------

Contract No.(M)201007004(SP)

 

Article 9: Severability

The provisions contained in each clause and sub-clause of this Agreement shall
be enforceable independently of each of the others and its validity shall not be
affected if any of the others is invalid. If any of those provisions is void but
would be valid if some parts of the provision were deleted, the provision in
question shall apply with such modification as may be necessary to make it
valid.

Article 10: Whole Agreement

This Agreement and the documents referred to in it contain the whole agreement
between the parties relating to the transactions contemplated by this Agreement
and those documents and supersede all previous agreements between the parties
relating to these transactions.

Article 11: Dispute Resolution and Governing Law

 

11.1 This Agreement shall be governed by and construed in accordance with the
laws of the Republic of China.

 

11.2 Each party hereby irrevocably submits in any suit, action or proceeding
arising out of or related to this Agreement or any of the transactions
contemplated hereby or thereby to the non-exclusive jurisdiction of the courts
located in Taipei Taiwan R.O.C.

Article 12: Modifications and Amendments

At any time prior to the Closing Date or termination of this Agreement, both
parties may by written agreement to modify this Agreement.

IN WITNESS WHEREOF, the parties, by their duly authorized representatives, have
caused this Agreement to be executed as of the date below.

 

TURBINE TRUCK ENGINES, INC     FALCON POWER CO., LTD. By  

LOGO [g61344g59u44.jpg]

    By  

LOGO [g61344g87t91.jpg]

  Mr. Michael Rouse      

6F, No.6, Sec. 2, Nanjing E.road

Taipei Taiwan R.O.C.

  President & CEO         917 Biscayne Blvd, Suite 6 Deland,         Florida
32724 U.S.A.       Date:   July 06, 2010     Date:   July 06, 2010

 

5